Citation Nr: 0713295	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  05-24 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 10 percent for a left 
knee disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1966 to July 1969.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2004 
rating decision by the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO), which increased the rating 
for his service-connected left knee disability to 10 percent, 
and denied service connection for post-traumatic stress 
disorder (PTSD).  A June 2005 rating decision granted service 
connection for PTSD rated 30 percent (and such issue is not 
before the Board).  Because the rating for the left knee is 
less than the maximum provided under the applicable criteria 
(and since the veteran has not expressed satisfaction with 
the rating), it does not represent a complete grant of the 
benefit sought, and the appeal continues.  See AB v. Brown, 6 
Vet. App. 35 (1993).


FINDINGS OF FACT

The veteran's left knee disability is manifested by arthritis 
(confirmed by X-ray) with painful motion; instability and/or 
compensable limitation of flexion or extension are not shown.


CONCLUSION OF LAW

A rating in excess of 10 percent is not warranted for the 
veteran's service connected left knee disability.  38 
U.S.C.A.§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes), 5003, 
5010, 5257, 5260, 5261 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.        38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A  § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  An August 2004 letter 
advised him of the evidence necessary to substantiate the 
claim for an increased rating, and advised him of his and 
VA's responsibilities in claims development and to submit any 
evidence in his possession pertinent to the claim.  A June 
2005 statement of the case provided the text of applicable 
regulations and explained what the evidence showed and why 
the claim was denied.  While he was not given notice 
regarding effective dates of awards, he is not prejudiced by 
absence of such notice, as the decision below does not 
address any effective date questions.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran has had full 
opportunity to supplement the record and participate in the 
adjudicatory process after notice was provided.


The veteran's service medical records have been secured.  He 
has not identified any treatment for his left knee disability 
so there are no private or VA treatment records outstanding.  
The RO arranged for a VA orthopedic evaluation in November 
2004.  VA's duty to assist is met.  

B.		Factual Background

Service medical records reveal that the veteran dislocated 
his left knee in June 1969.  Service connection for a left 
knee disability (residuals of a dislocation, rated 
noncompensable) was granted by an April 1971 rating decision.

The veteran's claim for an increased rating for the left knee 
disability was received in August 2004.

On November 2004 VA examination, the veteran reported he had 
daily pain and difficulty getting up from a sitting position 
due to pain; that crawling around on the floor as an auto 
mechanic increased the pain; and that prolonged sitting 
caused pain.  He reported 2 episodes (in 1980 after climbing 
up a ladder and 2001) of flare-ups when he had a feeling of 
dislocation, instability, increasing pain and weakness.  He 
stated that he was seen and treated with medications and a 
knee brace.  He indicated he was able to work during those 
flares but limited duty.  Physical examination revealed gait 
and posture intact with normal heel, toe walking and squat.  
No ambulatory aids or knee brace was used.  Repetitive 
actions did not cause limitations.  After flexing the knee 
for 10 times, the veteran noted difficulty and pain with 
weightbearing and walking at the end of exam.  Flexion was 0 
to 148 degrees with pain at the end of the range of motion.  
There was full extension.  There was no midline instability, 
no anterior/posterior instability and no Lachman's or 
McMcurray's signs.  X-rays showed mild degenerative arthritis 
of the left knee.

C.		Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Diagnostic Code 5257 for subluxation/instability.  
Essentially, these opinions suggest that separate compensable 
ratings may be assigned when limitation of knee motion is 
compensable or (under Code 5003 or 5010), when there is X-ray 
evidence of arthritis together with a finding of painful 
motion.

The veteran's left knee disability is rated under Code 5003 
(for osteoarthritis with painful motion).  Under Code 5003, 
degenerative arthritis is rated based on limitation of 
motion.  If limitation of motion is present, but 
noncompensable, a rating of 10 percent is for application for 
each major joint.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

The diagnostic codes governing ratings based on limitation of 
motion of a knee include Code 5260 (limitation of flexion) 
and Code 5261 (limitation of extension).  Under Code 5260, 
limitation of flexion is rated 30 percent when to 15 degrees; 
20 percent when to 30 degrees; 10 percent, when to 45 
degrees; and 0 percent when to 60 degrees.  Under Code 5261, 
limitation of extension is rated 50 percent when to 45 
degrees; 40 percent, when to 30 degrees; 30 percent, when to 
20 degrees; 20 percent when to 15 degrees; 10 percent when to 
10 degrees; and 0 percent when to 5 degrees.  38 C.F.R. 
§ 4.71a.

The evidence of record shows the veteran has essentially 
normal flexion and extension of the left knee.  Even with 
consideration of the notation of pain at the end range of 
motion, the degree of motion shown does not warrant a 
compensable rating under either Code 5260 or Code 
5261criteria, and scheduler rating for limitation of motion 
of the knee must be limited to the 10 percent (maximum) 
rating awarded under Code 5010, 5003 (for arthritis of the 
knee with noncompensable limitation of motion, but with pain 
on motion).

The knee may also be rated under Code 5257 (for instability).  
Under Code 5257 a 10 percent rating is warranted for slight 
recurrent subluxation or lateral instability, a 20 percent 
rating for moderate subluxation or lateral instability, and a 
30 percent rating for severe subluxation or lateral 
instability.  Here, there is no objective evidence of 
instability or subluxation of the left knee.  The November 
2004 VA examination showed no midline instability, no 
anterior/posterior instability and negative Lachman and 
McMurray signs.  Although the veteran has reported periods of 
exacerbation (when instability required wearing a knee 
brace), such episodes (in 1980 and 2001), were prior to the 
instant claim for increase, and would not reflect the current 
level of severity.  See Francisco v. Brown, 7 Vet. App. 55.  
Consequently, a separate rating for instability under Code 
5257 is not warranted.

In sum, the competent (medical) evidence of record does not 
show manifestations that would warrant a rating in excess of 
10 percent for the veteran's service connected left knee 
disability under any applicable rating criteria.  The 
preponderance of the evidence is against this claim, and it 
must be denied.


ORDER

A rating in excess of 10 percent for the veteran's service-
connected left knee disability is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


